Weltner, Presiding Justice.
William Everett Garner shot and killed Rosalind Ann Willing-ham with a handgun. He was indicted for malice murder; felony murder while in the commission of the offense of aggravated assault by causing the death of Willingham by shooting her with a handgun; possession of a firearm during the commission of a crime; and possession of a firearm by a convicted felon. Garner was convicted of felony murder, possession of a firearm during the commission of a crime, and possession of a firearm by a convicted felon. He was sentenced to life imprisonment and a term of years.1
We have reviewed Garner’s claims of error. We hold that the evidence is sufficient under Jackson v. Virginia, 443 U. S. 307 (99 SC 2781, 61 LE2d 560) (1979); and there was no error in the trial of the case that warrants a new trial, or other substantial relief.
*859Decided February 13, 1992.
John H. Tarpley, Sr., John D. McCord III, for appellant.
Robert E. Wilson, District Attorney, Barbara B. Conroy, J. Thomas Morgan III, Assistant District Attorneys, Michael J. Bowers, Attorney General, Robert D. McCullers, Staff Attorney, for appellee.

Judgment affirmed.


Clarke, C. J., Bell, Hunt, Benham and Fletcher, JJ., concur.


 The homicide occurred on January 19, 1991. Garner was indicted on March 18, 1991. He was convicted by the jury on May 23, 1991, and sentenced on that date. A notice of appeal was filed on June 21, 1991, which was docketed on July 19, 1991. The appeal was submitted without oral argument on August 30, 1991.